DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “by a classical computer, generating one or more unitary-valued functions using projectors with a predetermined number of significant bits” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2 and 20 are allowed as being dependent on claim 1.
With respect to claim 3, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the unitary-valued functions are applied to implement a Hamiltonian simulation” structurally and functionally interconnected with other limitations as required by claim 3, nor would it have been obvious to one of ordinary skill in the art to do so.
With respect to claim 4, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the unitary-valued functions are applied to solve a linear equation” structurally and functionally interconnected with other limitations as required by claim 4, nor would it have been obvious to one of ordinary skill in the art to do so.
With respect to claim 5, in combination with other limitations of the claim, the cited prior art fails to teach “by a classical computer, generating a quantum circuit description for implementing quantum signal processing that decomposes complex-valued periodic functions, wherein the generating further includes representing approximate polynomials in a Fourier series with rational coefficients” structurally and functionally interconnected with other limitations as required by claim 5, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 6-8 are allowed as being dependent on claim 5.
With respect to claim 9, in combination with other limitations of the claim, the cited prior art fails to teach “by a classical computer, generating a quantum circuit description for implementing quantum signal processing that decomposes complex-valued periodic functions, wherein the generating further includes truncating terms in approximation polynomials with coefficients determined by a preset accuracy parameter” structurally and functionally interconnected with other limitations as required by claim 9, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 10-12 are allowed as being dependent on claim 9.
With respect to claim 13, in combination with other limitations of the claim, the cited prior art fails to teach “by a classical computer, generating a quantum circuit description for implementing quantum signal processing that decomposes complex-valued periodic functions, wherein thePage 3 of 7404824-US-NPAttorney Reference Number 3382-100931-02Application Number 16/450,653 generating further includes expanding factorized polynomial using discrete fast Fourier transforms” structurally and functionally interconnected with other limitations as required by claim 13, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 14-16 are allowed as being dependent on claim 13.
With respect to claim 17, in combination with other limitations of the claim, the cited prior art fails to teach “by a classical computer, generating a quantum circuit description for implementing quantum signal processing that decomposes complex-valued periodic functions, wherein the generating further includes determining complementary polynomials by finding roots of Laurent polynomials to a preset accuracy” structurally and functionally interconnected with other limitations as required by claim 17, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 18 and 19 are allowed as being dependent on claim 17.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844